Citation Nr: 0008400	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran served on active duty from June 1944 to December 
1945.  The appellant is the widow of the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the above-noted claim.  
Entitlement to housebound benefits was granted.

Additional development is warranted prior to adjudication of 
this claim.  The evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the need for regular aid 
and attendance.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  The appellant has been diagnosed as 
having Alzheimer's disease; however, there is no indication 
of record as of the effect of this disability on her ability 
to protect herself from the hazards or dangers incident to 
her daily environment.  She has not yet been afforded a VA 
examination.  Therefore, on remand, the RO should schedule 
her for a complete and thorough VA examination to determine 
the need for regular aid and attendance.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the appellant provide a 
list of those who have treated her for 
all of her disabilities since 1997, and 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.  If requests 
for any private treatment records are not 
successful, tell the appellant and her 
representative so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 CFR § 3.159(c).

2.  Afford the appellant an appropriate 
VA examination.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the need for regular aid and 
attendance.  Each of the appellant's 
disabilities should be evaluated, 
including, but not limited to, ovarian 
cancer and Alzheimer's disease.  The 
examiner is asked to describe the nature 
of the appellant's disabilities and the 
effect of her disabilities on her ability 
to perform daily functions.

For example, is the appellant unable to 
dress or undress herself and keep herself 
ordinarily clean and presentable?  Does 
she require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is she unable to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature, or bedridden?  Does she have 
incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect her from hazards or 
dangers incident to her daily 
environment?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the appellant, 
provide her and her representative a 
supplemental statement of the case and 
allow an appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


- 4 -


